Citation Nr: 1122520	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  11-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on October 12, 2010.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  


FINDINGS OF FACT

1.  Service-connection has not been established for any of the Veteran's disabilities.  

2.  The unauthorized medical expenses incurred at a private hospital on October 12, 2010 were not for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private hospital on October 12, 2010 have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2010, the VAMC denied payment or reimbursement of unauthorized medical expenses incurred at a private hospital on October 12, 2010.  It was explained to the Veteran that payment was denied because the treatment was not for emergency care.  He responded that the treatment was required by an emergency and discussed his inability to pay the costs of private treatment.  In his appeal, he stated that the migraine began on the day of the hospitalization.  He went to a private doctor because VA was closed.  The private physician gave him 2 pills and a shot and he could not get off the doctor's office table.  The pain would not go away and he could not walk.  He requested to go to the hospital.  He wrote that he needed an ambulance because he could not move or walk.  




Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  There is some question as to whether VCAA applies to claims for payment or reimbursement of unauthorized medical expenses.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  

Duty to Notify

In this case, a notice that fully complied with the requirements of the VCAA is dated the day after the statement of the case.  Nevertheless, the Veteran was not prejudiced by the late notice.  His responses demonstrate that he has actual knowledge of the emergency criteria, which are pivotal to this case.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any error in the timing of the notice was harmless.  

Duty to Assist

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The VA records pertaining to the Veteran's entitlement and VA clinical records have been obtained.  The ambulance records are in evidence.  The private hospital records pertaining to the October 12, 2010 emergency room treatment have been obtained.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

There are two programs providing for payment or reimbursement of unauthorized medical expenses.  One program provides for payment or reimbursement for treatment of an adjudicated service-connected disability; or a non-service-connected disability associated with and held to be aggravating a service-connected disability; or any disability of a veteran who has a total disability, which is permanent in nature due to service-connected disability; or for any illness, injury, or dental condition in the case of a veteran who is a participant in a vocational rehabilitation program.  38 U.S.C.A. § 1728 (West 2002).  The record shows the Veteran does not have any service-connected disabilities.  Therefore, he does not qualify for payment or reimbursement under this program and its implementing regulations, 38 C.F.R. §§ 17.120, 17.121 (2010).  

As a person receiving regular health care at VA medical centers, the Veteran does meet the threshold requirement for payment or reimbursement under the other program, provided by the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 with implementing regulations at 38 C.F.R. § 17.1000 et seq.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  

The provisions of 38 U.S.C.A. § 1725 were changed by legislation that became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  Specifically, the word "shall" in the first sentence replaced the word "may."  This made the payment or reimbursement by VA mandatory and non-discretionary, if the requirements for such payment were satisfied.  

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).  

Discussion

A VA nursing note dated October 12, 2010 shows that the Veteran was contacted at 3:34 PM to tell him that his migraine medication had been shipped on October 8, 2010.  He was offered an appointment for the next day, October 13, 2010.  He refused and said he would go to a the private clinic.  

The report from the ambulance company shows that a call was received at 4:46 PM on October 12, 2010.  The ambulance personnel arrived at the Veteran's location at 4:52 PM.  He was found supine on a primary care physician's examining table.  The physician informed the ambulance crew that he had been treating the Veteran for about 90 minutes, without success.  He had been given two medications by mouth.  The Veteran stated that he still had a headache.  The physician had tried to get the Veteran a neurology referral but he refused.  The Veteran stated that he had migraine headaches for about 10 years and had not had a true headache work-up.  He was advised that he would be transported to an emergency room but he might get a bill.  It was noted that he had been driven to the private clinic by his wife, who was present.  They arrived at the hospital emergency room at 5:00 PM.  

Records from the private hospital show that the Veteran complained of a headache.  He was unable to describe the headache because he was extremely somnolent.  His wife reported that VA physicians had treated the Veteran for headaches for at least 4 years with different medications.  He had gone to a private clinic and had been given medication for his constant headache.  His headache continued and he was sent to the hospital.  He was extremely somnolent.  He was hardly arousable and fell asleep very easily.  It was noted that he took other medications that could cause somnolence and depression as well.  As to onset, it was reported that he had "chronic headache, which is worse for last 1 week."  He also had a history of a suicide attempt with an overdose.  He wife said it was because of his constant headache.  He also had depression and right knee pain all the time.  The emergency department was unable to assess the Veteran's pain due to his somnolence.  As to history, he had previous headaches and this one was similar to previous episodes.  The symptoms were reported to be alleviated by nothing and aggravated by movement, noise, and stress.  The Veteran was examined, various tests were run, and medications were administered.  By 9:04 PM, there was a marked relief of symptoms.  Medications were ordered and the Veteran was released from the hospital.  

Conclusion

The Veteran has had migraine headaches for several years.  Dealing with them is undoubtedly painful and their recurrence must surely be frustrating.  However, a prudent layperson would reasonably expect that the episodes will pass.  A prudent layperson who has had migraines for some years would not reasonably expect that delay in seeking immediate medical attention would have been hazardous to life or health.  We do not dispute the severity of the Veteran's pain; however, a prudent layperson who has suffered from migraines and who possesses an average knowledge of health and medicine would not reasonably expect that the absence of immediate medical attention would place his health in serious jeopardy, seriously impair his bodily functions, or cause serious dysfunction of any bodily organ or part.  That is, a prudent layperson would not reasonably expect that delay in seeking immediate medical attention would be hazardous to his life or health.  

Consequently, the Board finds that the claim for payment or reimbursement for unauthorized medical expenses incurred at a private hospital on October 12, 2010 was not for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Therefore, the criteria for payment or reimbursement are not met and the claim must be denied.  

The Board notes the Veteran's disagreement with the hospital report that the headache had been continuing for a week.  This decision turns on the nature and severity of the migraine rather than its duration.  The Veteran has also presented arguments to the effect that he cannot afford the private hospital care but that is not part of the criteria.  Simply put, VA cannot pay for the emergency room treatment at a private hospital on October 12, 2010, because the treatment was not for an emergency as defined by the law providing payment.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private hospital on October 12, 2010 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


